In re Wilson, Jerry a/k/a; Manuel, Arnold; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 90KW-0192; Parish of Orleans, Criminal District Court, Div. “C”, No. 330-593.
Granted in part. The decision of the court of appeal is affirmed insofar as it grants the state’s motion to reopen defendant’s motion for severance, but reversed insofar as it denies defendant’s motion for severance. The case is remanded to the trial court for a hearing on the motion for severance.